Title: To Thomas Jefferson from A. St. C. Heiskell, 22 May 1826
From: Heiskell, A. St. C.
To: Jefferson, Thomas

Albemarle County May 22nd. 1826. Recd of Ths Jefferson Esqe his Draft on Col. B. Peyton of Richmond at Sight for One Hundred Dollars($100)A. St C. HeiskellSirAbove you will find a Rect for One Hundred Dollars. I have given your Grandson Twelve Dollars five ½ cents in change out of the Draft. Credited You with the Amt of Draft & charged the money sent. it will at all times afford me great pleasure (when in my power) to Cash any Drafts you may have on Richmond. I shall allways be ready to serve you & it will afford me pleasure in doing soYours TrulyA. St C. Heiskell